Case 1:21-cv-04914-FB-TAM Document 1-5 Filed 08/31/21 Page 1 of 3 PageID #: 28




                  EXHIBIT E
7/28/2021   Case 1:21-cv-04914-FB-TAM Document 1-5 Filed
                                            WebVoyage         08/31/21
                                                      Record View 1    Page 2 of 3 PageID #: 29




                               The Library has opened access to some reading rooms by appointment
                                only. More. The Jefferson Building has reopened to visitors via timed,
                                                        ticketed entry. More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = VAu001159683
  Search Results: Displaying 1 of 1 entries




                                   B.B.KING UNPUBLISHED PHOTOS 1969.

               Type of Work: Visual Material
  Registration Number / Date: VAu001159683 / 2014­03­18
             Application Title: B.B.KING UNPUBLISHED PHOTOS 1969.
                         Title: B.B.KING UNPUBLISHED PHOTOS 1969.
                  Description: Electronic file (eService)
         Copyright Claimant: glen robert craig, 1949­ . Address: 30­60 crescent street, 2c,
                                astoria, NY, 11102, United States.
             Date of Creation: 1969
   Authorship on Application: glen robert craig, 1949­ ; Citizenship: United States.
                                Authorship: photograph(s)
      Rights and Permissions: GLEN ROBERT CRAIG, 30­60 crescent street, 2c, astoria,
                                NY, United States, (718) 278­2683, (917) 309­5751,
                                glencraig@rcn.com
                                  Names: craig, glen robert, 1949­




                                          Save, Print and Email (Help Page)

https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VAu001159683&Search_Code=REGS&PID=XSF7PYKKYA_QERAvAEN5STffPUMJO&SEQ=20210… 1/2
7/28/2021   Case 1:21-cv-04914-FB-TAM Document 1-5 Filed
                                            WebVoyage         08/31/21
                                                      Record View 1    Page 3 of 3 PageID #: 30
                             Select Download Format                Full Record       Format for Print/Save

                             Enter your email address:                                               Email




                                      Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions
  (FAQs) about Copyright | Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VAu001159683&Search_Code=REGS&PID=XSF7PYKKYA_QERAvAEN5STffPUMJO&SEQ=20210… 2/2
